State of New York                                               MEMORANDUM
Court of Appeals                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 13
 Darrelle Revis et al.,
         Appellants,
      v.
 Neil Schwartz, et al.,
         Respondents.




 Mark S. Levinstein, for appellants.
 Mario Aieta, for respondents.




 MEMORANDUM:

        The order of the Appellate Division should be affirmed, with costs. Based on the

 allegations in the complaint, alleging intertwined claims of breach of fiduciary duty, unjust

 enrichment, and equitable fraud and seeking rescission of all the parties’ agreements plus

                                             -1-
                                          -2-                                      No. 13

damages and disgorgement of fees arising therefrom, the Appellate Division properly

concluded that the gateway questions of arbitrability should be resolved by the arbitrator

(see Garthon Bus. Inc. v Stein, 30 NY3d 943, 944 [2017]; Life Receivables Trust v

Goshawk Syndicate 102 at Lloyd’s, 14 NY3d 850, 851 [2010]; Matter of Board of Educ.

of Watertown City School Dist. [Watertown Educ. Assn.], 93 NY2d 132, 143 [1999]; see

generally Henry Schein, Inc. v Archer & White Sales, Inc., 586 US —, 139 S Ct 524

[2019]).



Order affirmed, with costs, in a memorandum. Chief Judge DiFiore and Judges Rivera,
Garcia, Wilson, Singas, Cannataro and Troutman concur.


Decided March 17, 2022




                                          -2-